

113 S1719 RS: Poison Center Network Act
U.S. Senate
2013-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 281113th CONGRESS1st SessionS. 1719IN THE SENATE OF THE UNITED STATESNovember 18, 2013Mrs. Murray (for herself, Mr. Burr, Mrs. Gillibrand, Mr. Franken, Mr. Boozman, Mr. Blunt, Mr. Harkin, Mrs. Fischer, and Mr. Johanns) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsDecember 19, 2013Reported by Mr. Harkin, without amendmentA BILLTo amend the Public Health Service Act to reauthorize the poison center
national toll-free number, national media campaign, and grant program,
and for other purposes.1.Short
			 titleThis Act may be cited as the
			 Poison Center Network Act.2.Reauthorization
			 of poison control centers national toll-free numberSection 1271 of the
			 Public Health Service Act (42 U.S.C. 300d–71) is amended by striking subsection
			 (b) and inserting the following:(b)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section, $700,000 for each of fiscal years 2015 through 2019 for the
				maintenance of the nationwide toll free phone number under subsection
				(a)..3.Reauthorization
			 of nationwide media campaign to promote poison control center
			 utilizationSection 1272 of the Public Health Service Act (42 U.S.C.
			 300d–72) is amended by striking
			 subsection (d) and inserting the following:(d)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section, $800,000 for each of fiscal years 2015 through
				2019..4.Reauthorization
			 of the poison control center grant program(a)In
			 generalSection 1273 of the Public Health Service Act (42 U.S.C.
			 300d–73) is  amended—(1)in subsection
			 (a)—(A)by striking
			 certified and inserting accredited; and(B)by striking
			 certification and inserting accreditation;(2)in subsection
			 (b)—(A)in paragraph (1),
			 by striking establish and inserting
			 research, establish, implement;(B)by redesignating
			 paragraphs (4) through (7) as paragraphs (5) through (8);(C)by inserting
			 after paragraph (3), the following:(4)to research,
				improve, and enhance the communications and response capability and capacity of
				the nation’s network of poison control centers to facilitate increased access
				to the Centers through the integration and modernization of the current poison
				control centers communications and data system, including enhancing the
				network’s telephony, Internet, data and social networking
				technologies;;(D)in paragraph (6)
			 (as so redesignated), by striking paragraph (4) and inserting
			 paragraph (5); and(E)in paragraph (8)
			 (as so redesignated), by striking and respond and inserting
			 and Internet communications, and to sustain and enhance the poison
			 control center’s network capability to respond;(3)in subsection
			 (c)—(A)in the subsection
			 heading, by striking Certification and inserting
			 Accreditation;(B)by striking
			 certified each place that such term appears and inserting
			 accredited; and(C)by striking
			 certification each place that such term appears and inserting
			 accreditation;(4)in subsection
			 (d)—(A)in the subsection
			 heading, by striking Certification and inserting
			 Accreditation;(B)in paragraph
			 (1)—(i)by
			 striking the certification and inserting the
			 accreditation;(ii)by
			 striking a noncertified and inserting a
			 nonaccredited; and(iii)by striking
			 a certification and inserting an accreditation;
			 and(C)in paragraph (3)—(i)by striking the last sentence; and(ii)by striking exceed 5 years. and inserting the following “exceed—(A)5 years; or(B)in the case of a non-accredited poison control center operating pursuant to a waiver under this subsection as of October 1, 2014, 6 years.;(5)in subsection
			 (f), by striking for activities of the center and inserting
			 for its activities; and(6)by striking
			 subsection (g) and inserting the following:(g)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section, $28,600,000 for each of fiscal years 2015 through 2019.
				The Secretary may utilize an amount not to exceed 6 percent of the amount
				appropriated under this preceding sentence in each fiscal year for
				coordination, dissemination, technical assistance, program evaluation, data
				activities, and other program administration functions, which are determined by
				the Secretary to be appropriate for carrying out the program under this
				section..(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date of the enactment of this Act and shall apply to grants made on or
			 after October 1, 2014.December 19, 2013Reported without amendment